UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1316



WOLDEMICHAEL BEKELE TESSEMA,

                                                             Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                             Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-151-813)


Submitted:   October 4, 2004                 Decided:   October 15, 2004


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, Arthur D. Wright, III, THE WRIGHT LAW NETWORK,
Washington, D.C., for Petitioner.     Peter D. Keisler, Assistant
Attorney General, Papu Sandhu, Senior Litigation Counsel, Joanne E.
Johnson, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Woldemichael Bekele Tessema, a native and citizen of

Ethiopia of Eritrean descent, petitions for review of an order of

the Board of Immigration Appeals (“Board”) denying his motion to

reopen.    We have reviewed the record and deny the petition for

review.

            Our review of the denial of a motion to reopen is

extremely deferential, and the decision will not be reversed absent

abuse of discretion.    Stewart v. INS, 181 F.3d 587, 595 (4th Cir.

1999).    Such motions are disfavored.   INS v. Doherty, 502 U.S. 314,

323 (1992).

            We find the Board did not abuse its discretion in finding

the motion to reopen was untimely and failed to establish changed

circumstances.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                      PETITION DENIED




                                - 2 -